Citation Nr: 0725704	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-38 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for fatigue.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for joint pain 
(including hip, low back, and elbow disabilities).

5.  Entitlement to service connection for rash.

6.  Entitlement to service connection for a mental disorder, 
including depression and/or anxiety disorder other than post-
traumatic stress disorder (PTSD).

7.  Entitlement to service connection for heartburn.

8.  Entitlement to service connection for chest pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September to December 
1981, and February to December 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
In April 2007, the veteran testified before the undersigned 
Veterans Law Judge, and a transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of VA's duty to assist under the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006), additionally 
evidentiary development is necessary.    

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, it is 
noted that service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (a).  

The veteran's service medical records contain a June 2003 
treatment with his complaint of pain in the low back.  He had 
hurt in a few days earlier when lifting boxes.  Objective 
findings included pain upon palpation, stiffness, and spasm.  
The assessor also found tender chest to palpation.  The 
assessment was low back strain.  An October 2003 Post 
Deployment Health Assessment, for purpose of assessing the 
health of those who had been deployed outside the United 
States, contained the veteran's complaints of weakness, 
headaches, swollen and painful joints, back pain, and muscle 
aches.  

On a November 2003 Report of Medical Assessment the veteran 
stated that compared to his last physical assessment his 
painful joints, back pain, chest pain, and weakness were 
worse.  He also stated that he currently took methorarbamol, 
500 mg, for back pain.  A November 2003 Report of Medical 
History contained the veteran's complaint of recurrent back 
pain, swollen or painful joints, and frequent or severe 
headache.  The veteran reported that he numbness and pain on 
the chest, pain in his joints, felt weak a lot, had headache 
more often, and his back had started hurting again.  

A month after separation, the record shows a January 2004 VA 
new patient clinic note, wherein the veteran complained of 
chest and left pain in the right groin (which he attributed 
to a lot of physical training and running in service).  He 
also complained of insomnia, headache (frontal, throbbing), 
heartburn, rashes, and nervousness.  The assessment 
indicated, among other things, depression.  

A March 2004 clinic note contained complaints of GERD, and 
pain in chest since May 2003.  Headaches seemed controlled, 
and related to tension.

A March 2004 orthopedic consult noted a 10 month history of 
right groin pain.  The assessment was suspicious for meralgia 
paresthetica.  In August 2004, the veteran reported 
heartburn, groin rash, headaches, joint pain, and fatigue.  

A December 2004 mental health consult resulted in an Axis I 
diagnosis of major depression, some anxiety symptoms but 
without meeting the criteria for PTSD.  

In March 2005, the veteran underwent a VA examination, with 
claims file review (apparently the examiner reviewed only 
post-service VA medical records).  The veteran reported that 
he had experienced right hip and groin pain in October 2003 
after physical exercise tests.  He also described that back 
pain initially occurred in July 2003.  The veteran reported 
that he had an initial manifestation in June 2003 of chronic 
itching in groin and feet while on active duty.  Physical 
examination found right elbow and hip tenderness.  

In terms of diagnoses, the examiner concluded that the 
veteran had headaches secondary to stress and anxiety and 
that the headaches seemed psychogenic in origin; fatigue 
associated with depression; insomnia associated with 
depression; right hip pain secondary to strain; gastritis 
secondary to non-steroidal anti-inflammatory medication; 
chronic heartburn that may have been associated with pain 
medication; chest muscle strain with right upper chest muscle 
pain; chronic depression; back pain secondary to strain (low 
back tenderness with no muscle spasm or limitation in range 
of motion); chronic tinea pedis symptomatic; and 
epicondylitis right elbow with tenderness.    

In April 2005, a PTSD program consult note rendered an Axis I 
diagnosis of PTSD, depressive disorder not otherwise 
specified secondary to PTSD.  

In July 2005, the veteran's recent tinea cruris appeared to 
have resolved.  The veteran also had a lateral femoral 
cutaneous injection to alleviate neuropathy, and he continued 
to have bilateral epicondyle pain.  

A November 2006 rating decision denied a claim of service 
connection for post-traumatic stress disorder, and the 
veteran has not appealed that decision.

At his April 2007 hearing, the veteran testified that he 
still had headaches and went through a bottle of aspirin 
about every two weeks.  In terms of joint pain, the veteran 
explained that he had had to a lot of physical training, and 
maybe due to his age it really took a toll on his hip and 
elbow joints.  He also asserted that he still had a rash in 
his groin area, and his feet were cracked; he recollected 
that in service sometimes the shower drains backed up and he 
had tried to wear shower shoes.  The veteran testified that 
he had not sought out more medical treatment in service 
because of his leadership position as a Sergeant.  

The veteran's representative also pointed out that the 
veteran had continued VA medical treatment until December 
2006, and the claims file concerning this appeal contained VA 
records until only September 2005.  

In light of the preceding, a VA examination is necessary to 
answer a series of etiological questions as described below, 
and with (as had not been done in the March 2005 VA 
examination) claims file review.  Additionally, given the 
differing psychiatric diagnoses in the record, another 
assessment is necessary to clarify the nature of any current 
mental disorder.  Also, the RO should obtain the remainder of 
the outstanding VA medical records.  See Wilson v. Derwinski, 
2 Vet. App. 16, 21 (1991) (holding that because the evidence 
before the BVA was inadequate, a remand was required for a 
contemporaneous and thorough examination); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that because 
the Board may not rely on its own unsubstantiated medical 
conclusions, it must rely on an informed medical opinion in 
order to adjudicate a claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter that 
advises the veteran of the evidence 
necessary to support a claim of secondary 
service connection in compliance with 
38 C.F.R. §§ 3.156 and 3.310. 

2.  The RO should obtain all outstanding 
VA treatment records concerning the 
veteran's health since September 2005.  

3.  The veteran should be scheduled for a 
VA psychiatric examination, and the claims 
file must be reviewed by the examiner.  
The examiner should clarify the nature of 
any current mental disorder(s), including 
whether the veteran suffers from 
depression and/or an anxiety disorder 
other than PTSD.  The examiner should also 
list the symptomatology that is associated 
with any identified mental disorder, 
including a sleep disorder or fatigue.  

If the veteran suffers from depression 
and/or a mental disorder other than PTSD, 
and taking into account (1) the veteran's 
in-service symptomological complaints; (2) 
the March 2005 VA examiner's findings that 
headaches, fatigue, and insomnia were 
related to depression; and (3) the 
proximity of the initial post-service 
diagnosis of depression in relation to the 
veteran's December 2003 discharge, opine 
whether it is at least as likely as not 
that a current mental disorder other than 
PTSD is related to military service.  

Also, the examiner should clarify whether 
the veteran currently suffers from chronic 
headaches, and if so, whether the 
disability is at least as likely as not 
related to military service.  All opinions 
should be supported by rationale.  

4.  The veteran should undergo a VA 
orthopedic examination with claims file 
review.  The examiner should clarify the 
nature of any back, chest, hip, and elbow 
disabilities.  Upon assessing the 
veteran's in-service symptomological 
complaints and treatment, his historical 
account of onset, and the proximity of 
post-service diagnoses to active duty, 
opine whether it is at least as likely as 
not that current back, chest, hip, and 
elbow disabilities are related to service.  
All opinions should be supported by a 
rationale.  

5.  The veteran should undergo a VA 
dermatology examination with claims file 
review.  The examiner should clarify the 
nature of any current chronic rash, and 
given the veteran's account of onset, 
opine whether it is at least as likely as 
not that a current skin disorder is 
related to service.  An opinion should be 
supported by a rationale.  

6.  The veteran should undergo a VA 
examination with claims file review for 
the purpose of assessing the etiology of 
any heartburn.  The examiner must review 
the claims file, and clarify the nature of 
any current heartburn/epigastric disorder.  
Taking into account the March 2005 VA 
examiner's findings of gastritis secondary 
to non-steroidal anti-inflammatory 
medication and chronic heartburn that may 
have been associated with pain medication, 
the examiner should opine whether it is at 
least as likely as not that any 
heartburn/epigastric disorder is 
proximately due to pain medication, or is 
otherwise related to military service.  An 
opinion should be supported by a 
rationale.  

7.  Then, the RO should readjudicate 
claims of service connection for 
headaches, fatigue, sleep disorder, joint 
pain (including back, chest, hip, and 
elbow disabilities), rash, a mental 
disorder (including depression and/or 
anxiety disorder other than PTSD), and 
heartburn.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

